Citation Nr: 0637731	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The veteran's current tinnitus began many years after service 
and was not caused by any incident of service.


CONCLUSION OF LAW


Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letter in 
September 2002, as well as other letters, advised the veteran 
of the foregoing elements of the notice requirements.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004); Overton v.  
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified 
pertinent private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran 
has been provided with two VA medical examinations.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the veteran served on active duty in the Army 
from July 1967 to July 1969.  A review of the veteran's DD-
214 indicates that his military occupational specialty (MOS) 
during service was as an Armor Crewman. 

The veteran's enlistment examination, performed in May 1967, 
noted essentially normal findings throughout.  The veteran's 
service medical records were silent as to any complaints of 
tinnitus.  The report of his separation examination, 
performed in June 1969, revealed no complaints of hearing 
loss or tinnitus.  Physical examination revealed findings of 
normal ears and ear drums.  An audiological evaluation 
performed at that time was also normal.  

Subsequent to service discharge, the veteran testified at his 
hearing before the RO, the veteran testified that he could 
not remember when his tinnitus first started, but that it was 
"probably" over ten years ago.  He also testified that he 
injured his ears while traveling onboard a small plane during 
service.  

In support of his claim, the veteran submitted a private 
audiological report, dated in September 2002.  The report 
noted the veteran's history of tinnitus and hearing loss.  
The report noted audiological findings of normal to mild 
hearing loss in each ear.

In July 2003, the veteran underwent a VA audiological 
examination.  The report of this examination noted the 
veteran's inservice history of exposure to tank noise.  The 
report noted that the veteran denied any significant noise 
exposure following his discharge from the service.  The 
veteran reported that he had tinnitus for the previous four 
to ten years.  He described the tinnitus as mild in severity, 
bilateral, and periodic.  An audiological examination was 
conducted and revealed bilateral hearing acuity which was 
within normal limits through 3,000 Hertz, and a mild loss of 
sensitivity at the 4,000 Hertz level.  The VA examiner 
concluded that the veteran's tinnitus was not related to his 
military service.  In support of this conclusion, the 
examiner noted that the veteran's current bilateral hearing 
was within normal limits by VA definition, and the veteran 
reported only a four to ten year history of this condition.

In December 2004, the veteran underwent a VA QTC examination.  
The report of this examination noted the veteran's inservice 
history of duties as a tank crewmember.  The veteran 
indicated that his tinnitus was present approximately one-
third of the time, and that it did not interfere with his 
activities of daily living.  Physical examination of the ears 
revealed wax impactions, bilaterally, removed from the canal.  
The auricles, tympanic membranes, mastoids and external 
canals were normal, and there were no signs of active ear 
disease.  The report concluded with a diagnosis of bilateral 
tinnitus, which was noted as mild.  The examiner noted that 
he had reviewed the veteran's service entrance and separation 
examinations, as well as the audiological examinations, 
performed in September 2002 and July 2003.  Based upon his 
review of these records, and his examination of the veteran, 
the examiner opined that the veteran's tinnitus and mild 
sensorineural hearing loss were less likely as not caused by 
his two years of military service.  

As noted above, the veteran's service medical records are 
completely silent as to any complaints or findings of 
tinnitus.  The first post-service complaint of or treatment 
for tinnitus is not shown until 2002, over thirty years after 
the veteran's discharge from the service.  Importantly, there 
is no medical evidence of record that relates the veteran's 
currently diagnosed tinnitus to his military service.  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (stating that "a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Simply stated, the veteran does not have the medical 
expertise to associate his currently diagnosed tinnitus to 
his military service, or to any incident therein. 

The medical evidence of record demonstrates that the 
veteran's current tinnitus is not related to his military 
service.  Therefore, the preponderance of the evidence is 
against the claim for service connection for tinnitus, and 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


